UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :          20cv123 (DLC)
SAMANTHA BARBASH,                      :
                                       :               ORDER
                          Plaintiff,   :
                  -v-                  :
                                       :
STX FINANCING, LLC (dba STX            :
ENTERTAINMENT), a Delaware limited     :
liability company, GLORIA SANCHEZ      :
PRODUCTIONS, INC., a California        :
corporation, NUYORICAN PRODUCTIONS,    :
INC., a California corporation, POLE   :
SISTERS LLC, a California limited      :
liability company, and JOHN and JANE   :
DOES 1-10,                             :
                         Defendants.   :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     IT IS HEREBY ORDERED that the in-person conference

scheduled for May 1, 2020 at 11:30 a.m. will be held

telephonically.   The parties shall use the following dial-in

instructions for the telephone conference:

          Dial-in: 888-363-4749

          Access code: 4324948

The attorneys who will serve as principal trial counsel must

participate in this telephone conference.
     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.


Dated:    New York, New York
          March 19, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                2
